DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 5-6 and 9-12 are pending wherein claims 5-6 and 9-12 are withdrawn from consideration and claims 3-4 and 7-8 are canceled. 

Status of Previous Rejections
	The previous rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0060744) is withdrawn in view of the Applicant’s arguments. 

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, Applicant has demonstrated the criticality with having compositions within the claimed range as well as having √I as samples that do not have a composition within the claimed ranges as well as √I would have a substantially lower fatigue life according to the rotating bending fatigue test and a substantially lower roller pitting fatigue strength when observing Table 2 of the instant specification. The roller pitting fatigue strength is at least 15% lower for the comparative examples relative to the examples of the instant invention and the fatigue life appears to be approximately an order of magnitude or better for the examples relative to the comparative examples (Table 2. 

Rejoinder
Claims 1-2 are directed to an allowable case hardening steel. Pursuant to the procedures set forth in MPEP §821.04(b), claims 5-6 and 9-12, directed to a method of producing a case hardening steel, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on August 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.
	Claims 5-6 and 9-12 are directed to a method of making an allowable steel composition and therefore have been deemed allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796